Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1 and 3-5 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on August 30, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1 and 3-5 under 35 U.S.C. 103 as stated in the Office action dated May 28, 2021 have been withdrawn in light of applicant’s amendment filed on August 30, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR (20130128731 A).
	With respect to claims 1 and 3-5, KR (‘731 A) discloses a grain-oriented electrical steel sheet comprising an inorganic membrane (i.e. the forsterite layer as claimed) on the surface of an electrical steel sheet, a groove on the membrane in a direction o in a linear shape (abstract, Fig. 6, paragraphs [0010], [0011] and [0073]-[0075]). The feature as claimed in claim 5 is a process limitation in product claims. Even though claim 5 is limited by and defined by the process, determination of patentability is based on the product itself. KR (‘731 A) discloses grain-oriented electrical steel sheet, which reasonably appears to be identical to the claimed product in the product claims. A rejection based on section 102 of the statute is eminently fair and acceptable. See MPEP 2113. Furthermore, KR (‘731 A) does disclose that the spatters are removed (paragraph [0057]). The ranges of the width of the forsterite calcination layer, the height of the spatters and the groove angle disclosed or suggested by KR (‘731 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed range of KR (‘731 A) with an expectation of success because KR (‘731 A) .
Response to Arguments
4.	The applicant’s arguments filed on August 30, 2021 have been fully considered but they are not persuasive.
 	The applicant argues that KR (‘731 A) does not teach an area% of spatters, a forsterite calcination layer, a facile way to remove spatters and the heights of spatters as claimed. In response, see the rejections of these features above.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


9/10/2021